DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 4, 11, 12, 15, 16 have been canceled. Claims 1-3, 5-10, 13, 14, 17-20 remain pending and are under consideration. 
The initial discussion of the claims on pg 7 of the response filed 9-13-22 should provide support for each and every claim amendment, e.g. ---Support for the phase “whose genomes comprise: the human BCR-ABL1 p210wt gene, the GAL gene, and the UAS” can be found on pg ___, line ___. The concept of “Gal4 Drosophila" is found on pg ___, line ___. Where support is implicit, please provide a reasoned explanation.  
Applicant's arguments filed 9-13-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Interview 
Applicants provided materials for clarification of the claimed subject matter. In particular, applicants intend claim 1 to be drawn to the following: 

    PNG
    media_image1.png
    468
    620
    media_image1.png
    Greyscale

Claim objections
Tracey (Genetics, 2000, Vol. 154, pg 273-284) taught “Drosophila strains that express GAL4 specifically at one stage of development or in a specific cell type [e.g. using a GMR promoter] can be mated to strains carrying a GAL4-responsive transgene that expresses any gene of interest (UASG-X) in order to induce expression of gene X in a genetically controlled manner”. Pg 274, col. 1, 1st full paragraph). 
Duffy (Genetics, 2002, Vol. 34, pg 1-15) taught Drosophila with a [GMR-GAL4] [UAS-gene X] system in Fig. 10 (pg 13). 
Li (Genetics & Mol. Res. 2012, Vol. 11, No. 3, pg 1997-2002) also taught the [GMR-GAL4] [UAS-gene X] system in Drosophila (pg 1999, Fig. 1). 
Kohyama-Koganeya (J. Biol. Chem., 2004, Vol. 279, No. 34, pg 35995-36002; pg 35996, col. 2, “generation of UAS-DGlcT-1 transgenic flies”; pg 35999, col. 1, “Ectopic expression of GlcT-1…”) also used these flies. 
Using the teachings in the art and the figure above as a guide, the “BCR-ABL1 p210wt” flies that “contain a UAS” used for crossing in step i) can be written more clearly as ---Drosophila whose genomes comprise a nucleic acid sequence encoding a wild-type p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210wt) protein [pg 1, lines 8-12] operably linked to an upstream activating sequence (UAS)---; however, support must be explained because it cannot be found in the specification as originally filed. 
The GAL4 flies in step i) can be written more clearly as ---Drosophila whose genomes comprise a nucleic acid sequence encoding GAL4 operably linked to a glass multimer reporter (GMR) promoter [or perhaps some other tissue specific promoter as described by Tracey]---; however, support must be explained because it cannot be found in the specification as originally filed. Pg 14, para 49, infers the concept of the [GMR-GAL4] [UAS-X] system known in the art. 
The offspring are ---Drosophila whose genomes comprise a nucleic acid sequence encoding BCR-ABL1 p210wt operably linked to a UAS and a nucleic acid sequence encoding GAL4 operably linked to a GMR promoter---.
The specification teaches “other drivers that direct expression in epithelial tissues and hematopoietic compartments can be used”, and claim 1 encompasses expression anywhere in the imaginal disc; however, the specification appears to be limited using the GMR promoter and expression of GAL4 and BCR-ABL1 p210wt in the eye (pg 13, line 3) or the posterior imaginal disc (lines 6-8 of pg 14). 
The same goes for BCR-ABL1 p210T315I flies and [GMR-GAL4] [UAS- BCR-ABL1 p210T315I] offspring. 
The crossing of “BCR-ABL1 p210wt” flies and GAL4 flies in step ii) is redundant; it was already done in step i). 
The concept of crossing flies to express “BCR-ABL1 p210wt”, “BCR-ABL1 p210T315I” and GAL4 as required in step ii) is not in the specification and should be deleted. 
It is unclear how the system in the larvae obtained in step i) or ii) is “temperature sensitive”. 
The step of “driving” in step iii) is redundant because the presence of GAL4 operably linked to a promoter and BCR-ABL1 p210 wt or T315I causes expression of GAL4 and, in turn, BCR-ABL1 p210 wt or T315I expression. The “driving” is passively done by the presence of the two transgenes, the tissue-specific promoter, and GAL4 binding the UAS as shown in the Figure above. 
There is no nexus between the steps, the phenotype of the flies and determining whether the compound in step iv) is capable of treating chronic myeloid leukemia. The claim does not require the larvae or more susceptible to leukemia, that the flies have eye-specific expression of BCR-ABL1 p210 wt or T315I, that eye-specific expression of BCR-ABL1 p210 wt or T315I correlates to leukemia, or that the flies have leukemia or are more susceptible to developing leukemia. 
It is unclear how determining whether the compound prevents rough eye phenotype, survival to a particular development stage, or decreased lethality in claims 2, 3, 5 correlates determining whether the compound treats leukemia. 
Claim Rejections - 35 USC § 112
Indefiniteness
Claims 1-3, 5-10, 12-15, 16-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The metes and bounds of “GAL4 Drosophila flies” used for breeding in steps i) and ii) of claim 1 and 30 are clear. They encompass any flies that express exogenous GAL4. It may be expressed under the control of an imaginal disc-specific promoter (item iii of claim 1), an endogenous promoter, a promoter that causes expression in the posterior imaginal disc (pg 14, lines 5-8) or “in differentiating photoreceptors posterior to the morphogenetic furrow” (pg 20, lines 18-20) or the GMR promoter known in the art discussed on pg 14 and 20. 
i) The structure of a “BCR-ALB1 p210wt” flies containing a UAS sequence in step i) of claim 1 is unclear. It is clear that the Drosophila have a genome comprises a wild-type p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210wt) gene [pg 1, lines 8-12]. However, it is unclear whether the upstream activation sequence (UAS) enhancer (Duffy cited on pg 20, line 21; pg 45, line 29) in the fly is operably linked to the BCR-ABL1 p210wt gene or any other sequence, and if so how. 
ii) The structure of “BCR-ALB1 p210T315I” flies containing a UAS sequence in step ii) of claim 1 is unclear. It is clear the Drosophila have a genome comprises a T315I mutant p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210T315I) gene [pg 1, line 30-pg 2, line 2]. However, It is unclear whether the upstream activation sequence (UAS) enhancer (Duffy cited on pg 20, line 21; pg 45, line 29) in the fly is operably linked to the BCR-ABL1 p210T315I gene or any other sequence, and if so how.
iii) The structures of the genomes of the larvae obtained in crossing steps i) and ii) is unclear. Claim requires the larvae comprise the BCR-ABL1 p210wt or BCR-ABL1 p210T315I gene, the GAL4 gene, and the UAS gene. Step i) and ii) require a UAS sequence to which GAL4 specifically binds to activate BCR-ABL1 p210wt or BCR-ABL1 p210T315I to produce a “GAL4-UAS system [that] provides temperature sensitive system”. Nowhere does step i) or ii) indicate how the UAS enhancer is operably linked to the BCR-ABL1 p210wt or BCR-ABL1 p210T315I gene, the GAL4 gene or any other gene in the larvae offspring. It is unclear whether expression of p210 or GAL4 is “temperature sensitive”. This makes the structure of the offspring unclear. 
iv) The step of “driving the expression of the [the BCR-ABL1 p210wt or BCR-ABL1 p210T315I gene] in the imaginal discs of larvae obtained in step i) or ii) “using the GAL4 gene in combination with the UAS” in the 2nd step iii) makes the claim indefinite. The 2nd step iii) uses both types of offspring; however, it does not have a nexus with the 1st step iii) which only requires administering the compound to the offspring obtained in step i). The structure of a “the GAL4 gene in combination with the UAS” is not taught in the specification or the time of filing and cannot be envisioned. It is unclear how a “GAL4 gene in combination with the UAS” drives expression of p210wt or p210T315I. Accordingly, those of skill would not be able to determine the structure or function of the larvae in step iii) or how to drive expression of p210wt or p210T315I or GAL4 in a temperature sensitive manner. 
v) It is unclear how increased survival of flies that express p210wt or p210T315I in the presence of a compound indicates the compound “suggests the efficacy of the compound as a potential novel chronic myeloid leukemia therapy” as required in claim 1. It is illogical that a compound that allows survival of a fly that expresses p210wt or p210T315I as compared to a fly that expresses p210wt or p210T315I not given the compound indicates the compound is capable of treating leukemia. Accordingly, those of skill would not be able to determine how to make any determination about a compound’s ability to treat leukemia using survival of flies that express p210wt or p210T315I if the flies do not have leukemia.
vi) Claim 2 is indefinite because it is unclear how “a compound [ ] from a compound library that prevents rough eye phenotype” in p210wt adult flies correlates to determining survival or compounds that treat leukemia. The metes and bounds of when a compound is “from a compound library that prevents a rough eye”. Accordingly, claim 2 is indefinite. 
vii) It is unclear how a compound that “prevents a rough eye phenotype and a lethality phenotype associated with chronic myeloid leukemia” in claim 3 correlates to the “determining” step in claim 1. The metes and bounds of “a lethality phenotype associated with chronic myeloid leukemia” cannot be determined. It is unclear whether claim 3 is intended to be an active step of determining whether rough eye or lethality occur in the BCR-ABL1 p210wt or BCR-ABL1 p210T315I larvae and making a determination about whether the compound treats leukemia, or whether claim 3 is simply describing a function of the compound in claim 1 that must occur if increased survival occurs. 
viii) Claim 5 is indefinite because it is unclear whether the “eye and lethal phenotypes” is part of the “determining” step or whether the larvae in DMSO must have “eye and lethal phenotypes”. 
ix) The phrase “the GAL4-UAS temperature system” in claim 6 lacks antecedent basis. The metes and bounds of such a system are not disclosed and cannot be determined for reasons set forth above. Claim 6 still requires “using engrailed-GAL4” to drive expression of the human BCR-ABL gene which may infer the GAL4 flies simply contain a GAL4 regulatory region; the specification does not define “engrailed GAL4” flies. The metes and bounds of “UAS [being] an enhancer to which GAL4 specifically binds to activate” p210wt or p210T315I in steps i) and ii) cannot be determined. The specification does not teach the metes and bounds of the flies in which the UAS enhancer alone or in combination with GAL4 is used to induce p210wt or p210T315I expression. It is unclear whether the UAS enhancer is operably linked to the BCR-ABL1 p210wt or BCR-ABL1 p210wt genes or some other sequence. It is unclear whether the UAS enhancer alone or in combination with GAL4 is responsible for the “driving” of expression or the “imaginal disc promoter engrailed-GAL4 gene” in the 2nd step iii). Accordingly, those of skill would not be able to determine when they were infringing on the claim.
x) The metes and bounds of “engrailed-GAL4 the GAL4-UAS system to drive the expression of the human BCR-ABL1 p210wt gene” in claim 6 are unclear. The phrase is grammatically incorrect. The metes and bounds of the “engrailed-GAL4” are unclear because the phrase is not disclosed in the specification or the art at the time of filing. If the “engrailed-GAL4” is a regulatory region operably linked to the BCR-ABL1 p210wt genes, the structure of the regulatory region and its operable linkage to the BCR-ABL1 p210wt coding regions cannot be determined. Fig. 20A shows “engrailed GAL4>BCR-ABL1p210” (assumed to be wild-type) but not the structure of the engrailed-GAL4 sequence or its operable linkage to BCR-ABL1 p210wt. 
xi) The phrase “wherein the BCR-ABL1 genes comprise one or more mutations” in claims 7 and 10 does not make sense because the BCR-ABL1 p210T315I gene already has one or more mutation, i.e. the G351I substitution. 
xii) Claim 9 is indefinite because the phrase “determining whether the flies have the rough eye phenotype including the presence or absence of a characteristic area at the lower end of the eye characterized by loss of ommatidial facets which is named eye groove” is unclear. It is unclear how the phenotype allows those of skill to determine whether the compound treats CML. It is also unclear how to perform the method because it is unclear when an eye is “rough”, because the “presence or absence of ommatidial facets” includes any eye, because the metes and bounds of the “lower” end of the eye are not disclosed, and because the phrase “which is named an eye groove” appears to be an example of “ommatidial facets”. Regarding the phrase "for example"; it renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase “determining the decrease of rough eye phenotype” in claim 9 does not make sense because the metes and bounds of “rough” are unclear, and because it is unclear when the decrease is observed in an individual fly or in a population of flies. 
xiii) Claim 13 is indefinite because “the compound” lacks antecedent basis; a “plurality of compounds” is administered to the flies. The phrase “to see whether the compound[s] can efficiently reverse rough eye phenotype” does not make sense because the claim does not require the flies have a rough eye phenotype and because the metes and bounds of “efficiently” reversing the phenotype are unclear. The phrase “to see whether the compound[s] reverse developmental block…” does not make sense because the claim does not require the flies have a development block. Finally, the metes and bounds of “validating the [ ] compounds in at least one in vivo CML mice model” cannot be determined because the steps required for “validating” compounds in a model of CML are not disclosed in the specification or art at the time of filing. 
xiv) Claim 14 remains indefinite because it is unclear whether the TKIs are the compounds in claim 13 or if they are in addition to the compounds in claim 13. It is unclear how other treatments can be screened for when the fly only has BCR-ABL1 p210wt and BCR-ABL1 p210T315I genes. Perhaps claim 14 is simply meant to limit the compound to TKIs. The phrases “reverse rough eye phenotype” and “reverse developmental block…” do not make sense because the claims do not require the flies have a rough eye or development block. 
xv) Claim 17 is indefinite because it is unclear whether the BCR-ABL1 p210T315I mutation is BCR-ABL1 p210T315I or a mutation of BCR-ABL1 p210T315I. The step of identifying whether the mutation “confers an additional severity in the pathogenesis” by transcriptome analysis to detect a difference in gene expression between BCR-ABL1 and mutated T315I or other CML mutations. The steps and reagents required to identify whether the BCR-ABL1 p210T315I mutant “confers additional severity in the pathogenesis” using transcriptome analysis. Claim 17 is also indefinite because “the pathogenesis” lacks antecedent basis. 
xvi) Claims 18-20 are indefinite because they are unclear. While the claim require administering dasatinib, posnatinib, imatinib to BCR-ABL1 p210wt flies, and it is unclear how to obtain a “dose response for treating” or to determine the metes and bounds of the “average posterior eye defect area”. It is unclear how to make any determination about whether compound is capable of treating leukemia based on the “average posterior eye defect area”. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.

Claims 1-3, 5-10, 12-15, 16-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “BCR-ABL1 p210wt” or T351I “ flies that “contain a UAS” used for crossing in step i) or ii) or in their larvae offspring other than “Drosophila whose genomes comprise a nucleic acid sequence encoding a wild-type p210 breakpoint cluster region (BCR) and Abelson murine leukemia (ABL1) fusion (BCR-ABL1 p210wt) protein [pg 1, lines 8-12] operably linked to an upstream activating sequence (UAS)” using the teachings of Duffy, Li, and Kohyama-Koganeya cited above. While Duffy is cited by applicants, support must be explained because it cannot be found in the specification as originally filed. 
The specification lacks written description for any GAL4 flies in step i) or ii) or in their larvae offspring other than Drosophila whose genomes comprise a nucleic acid sequence encoding GAL4 operably linked to a glass multimer reporter (GMR) promoter ” as inferred on pg 14, para 49. Such flies were well known in the art as described by Duffy and Li. 
The offspring comprise a nucleic acid sequence encoding a BCR-ABL1 p210wt operably linked to a UAS and a nucleic acid sequence encoding GAL4 operably linked to a GMR promoter. Expression of GAL4, ergo BCR-ABL1 p210wt or T351I, is limited to the eye (pg 13, line 3), and possibly “all differentiating photoreceptor cells posterior to the morphgenetic furrow (pg 20, lines 18-20). Claim 1 requires expression anywhere in the “imaginal disc”; however, the specification is not so limited. The specification contemplates “other drivers that direct expression in epithelial tissues and hematopoietic compartments can be used” (para 49); however, the specification does not teach any such promoters. The claim does not require the GAL4 driving expression of BCR-ABL1 is linked to any promoter. The specification does not teach using any constitutive promoter or endogenous promoter as broadly encompassed by the claim. Accordingly, the offspring must be limited to having a nucleic acid sequence encoding a BCR-ABL1 p210wt operably linked to a UAS and a nucleic acid sequence encoding GAL4 operably linked to a GMR promoter. 
The specification lacks written description for any [GMR-GAL4] [UAS-BCR-ABL1 p210wt or T351I] system that is anywhere in the imaginal disc because expression is limited to the posterior of the imaginal disc for reasons set forth above. 
The specification lacks written description for any [GMR-GAL4] [UAS-BCR-ABL1 p210wt or T351I] system that models chronic myeloid leukemia as required in claim 1. The specification does not teach expression of BCR-ABL1 in the imaginal disc causes the flies to be more susceptible to leukemia. Without such guidance it is unclear how to use the flies to determine whether a compound is capable of being a potential therapy for leukemia. Claims 2, 3, 5 require determining whether the compound prevents rough eye, improves survival, or prevents lethality; however, it is unclear how preventing rough eye or improved survival correlates to leukemia because the flies do not have or have a predisposition to leukemia. 
The specification lacks written description for using survival data to determine whether a compound is capable of treating CML as required in claim 1. As written, the claim appears to make some association between survival of the larvae given a test compound and its ability “for a therapeutic for chronic myeloid leukemia”; however, the specification and the art at the time of filing do not make any such positive correlation. The specification teaches how to test for survival after a fly is given a test compound; however, the specification does not make adequate positive correlation the survival in larvae expressing human BCR-ABL1 p210wt or BCR-ABL1 p210T315I driven by “engrailed-GAL4” after being given a compound and the compound’s ability to treat CML. The specification and claim do not indicate whether increased or decreased survival after being given the compound is linked to the compound’s ability to treat CML. There specification or art at the time of filing do not provide adequate guidance that any compound that increases or decreases survival in the flies would treat any CML. There is no reasonable indication that the compound would change the p210T315I mutation to wild-type. There is no reasonable indication that suppression of p210T315I would treat CML. There is not reasonable indication that a compound that affects the survival of a larvae with the mutant genotype in claim 1 would be able to affect the survival of CML patients with different mutant BCR-ABL genotypes. Accordingly, the specification lacks written description for using survival data after a fly has been given a compound to determine whether the compound is capable of treating CML as required in claim 1.
The specification lacks written description for using any rough eye phenotype data to determine whether a compound is capable of treating CML or “reverse developmental block” as required in claims 3 and 9. As written, the claim appears to make some association between the “rough eye” phenotype or “reverse developmental block” of the larvae after being given a compound and the compound’s ability “for a therapeutic for chronic myeloid leukemia”; however, the specification and the art at the time of filing do not make any such positive correlation. The specification teaches how to assess for a “rough eye” phenotype or “reverse developmental block” after a fly is given a test compound; however, the specification does not make adequate positive correlation the “rough eye” phenotype or “reverse developmental block” in larvae expressing human BCR-ABL1 p210wt or BCR-ABL1 p210T315I driven by “engrailed-GAL4” after being given a compound and the compound’s ability to treat CML. The specification and claim do not indicate whether increased or decreased “rough eye” or “reverse developmental block” after being given the compound is linked to the compound’s ability to treat CML. There specification or art at the time of filing do not provide adequate guidance that any compound that increases or decreases “rough eye” or “reverse developmental block” in the flies would treat any CML. There is no reasonable indication that the compound would change the p210T315I mutation to wild-type. There is no reasonable indication that suppression of p210T315I would treat CML. There is not reasonable indication that a compound that affects the survival or “reverse developmental block” of a larvae with the mutant genotype in claim 1 would be able to affect the survival of CML patients with different mutant BCR-ABL genotypes. Accordingly, the specification lacks written description for using any “rough eye” or “reverse developmental block” data after a fly has been given a compound to determine whether the compound is capable of treating CML as required in claims 3 and 9.
The specification lacks written description for Drosophila comprising a [GMR-GAL4] [UAS-BCR-ABL1 p210wt or T351I] system and “one or more mutations” as required in claims 7 and 10. The specification does not teach how to make/use any such flies. 
The specification lacks written description for any compounds for CML identified using the flies as required in claim 8. 
Claims 6, 9 and 13 lack written description for reasons set forth above regarding claim 1-3, 5. 
The specification lacks written description for administering a plurality of compounds to the fly at once as required in claim 13. There is no way to screen for individual compounds of interest by administering a plurality of compounds as claimed. 
The specification lacks written description for any [GMR-GAL4] [UAS-BCR-ABL1 p210wt or T351I] system used in combination with the compounds in claim 13 and the TKIs required in claim 14. While the compounds may be TKIs, the specification does not teach administering compounds AND TKIs as required in claim 14. 
The specification lacks written description for claims 18-20 because the specification does not provide adequate guidance for administering dasatinib, posnatinib, imatinib, or any of the other compounds listed in claim 18-20 to decrease average posterior eye defects and make a determination about whether they treat leukemia. The specification does not teach administering dasatinib, posnatinib, imatinib, or any of the other compounds listed in claim 18-20 to flies that display decreased eye defect after being given the “candidate therapeutic” as required in claims 18-20 or that the decrease indicates the compounds are capable of treating leukemia. Accordingly, the claims lack written description. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 

The art at the time of filing did not reasonably teach or suggest crossing a Drosophila comprising a human BCR-ABL p210wt gene operably linked to UAS sequence with a “GMR-GAL4” Drosophila known in the art as required in claims 1 or 6. 

Conclusion
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0378.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632